                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ANA SUDA and MARTHA
 HERNANDEZ,
                                                     CV-19-10-GF-BMM
 Plaintiffs,

 v.                                                        ORDER

 UNITED STATES CUSTOMS AND
 BORDER PROTECTION; CBP
 COMMISSIONER KEVIN K.
 MCALEENAN, in his official capacity;
 CBP AGENT PAUL O’NEAL, in his
 individual and official capacities; and
 JOHN DOES 1-25, in their individual
 and official capacities,

 Defendants.

       Plaintiffs have moved for an order allowing Omar C. Jadwat, Esq. and Cody

Wofsy, Esq. to appear pro hac vice in this case with Alexander H. Rate of the

American Civil Liberties Union of Montana, designated as local counsel. The

applications of Mr. Jadwat and Mr. Wofsy appear to be in compliance with L.R.

83.1(d).

IT IS ORDERED:
      Plaintiffs’ motions to allow Mr. Jadwat and Mr. Wofsy appear on its behalf,

(Docs. 4 and 5) are GRANTED, subject to the following conditions:

      1.     Local counsel shall exercise the responsibilities required by L.R.

83.1(d) and must be designated as lead counsel or as co-lead counsel;

      2.     Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.     Mr. Jadwat and Mr. Wofsy must each do their own work. Each must

do their own writing, sign their own pleadings, motions, briefs, and, if designated

co-lead counsel, must appear and participate personally in all proceedings before

the Court;

      4.     Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and

      5.     Admission is personal to Mr. Jadwat and Mr. Wofsy.

      IT IS FURTHER ORDERED that each applicant shall file, within fifteen

(15) days from the date of this Order, an acknowledgment and acceptance of their

admission under the terms set forth above.

      DATED this 4th day of March, 2019.




                                         -2-
